                Exhibit 10.24

 

DATALINK CORPORATION

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

                THIS CHANGE OF CONTROL SEVERANCE AGREEMENT (the “Agreement”) is
made as of the 12th day of November, 2004 (the “Effective Date”), by and between
Datalink Corporation, a Minnesota corporation (the “Company”), and “Greg R.
Meland”; “Charles B. Westling”; “Daniel J. Kinsella”; and “Mary E. West” (the
“Executive”).

 

WHEREAS, the Executive is currently employed by the Company as “Chief Executive
Officer”; “President and Chief Operating Officer”; “Vice President Finance and
Chief Financial Officer” and “Vice President Human Resources”; and

 

                WHEREAS, the Board of Directors of the Company (the “Board”) has
determined that it is in the best interests of the Company to institute
formalized severance arrangements for certain of the executives of the Company,
including the Executive.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.             Definitions.  Unless otherwise defined herein, the following
capitalized terms have the meanings set forth below:

 

                (a)           “Beneficial Ownership” is computed by reference to
Rule 13d-3 under the Exchange Act.

 

                (b)           “Cause” means (i) willful or grossly negligent
failure by the Executive to perform his or her duties (other than any such
failure resulting from the Executive’s incapacity due to physical or mental
illness or disability), (ii) willful or grossly negligent commission of an act
of fraud or dishonesty resulting in economic, financial or reputation injury to
the Company, (iii) conviction of, or entry by the Executive of a guilty or no
contest plea to, the commission of a felony or a crime involving or relating to
the Company or its business, or involving or relating to moral turpitude, (iv) a
willful or grossly negligent breach by the Executive of his or her fiduciary
duty to the Company which results in economic, financial or reputation injury to
the Company, or (v) willful or grossly negligent breach of the Executive’s
confidentiality and non-solicitation covenants contained herein.  The Company
shall provide written notice to the Executive of its determination that Cause
exists and give the Executive an opportunity (not exceeding 30 days without the
Board’s consent) to cure such Cause.

 

                (c)           “Change of Control” means the happening of any of
the following events:

 

                                (i)            An acquisition of outstanding or
newly issued Company securities that results in any Person having Beneficial
Ownership of more than 50% (other than any Person who, as of the Effective Date,
already has Beneficial Ownership of at least 25%) of either (x) the then
Outstanding Company Common Stock or (y) the combined voting power of the then
Outstanding Company Voting Securities;  or

 

                                (ii)           A change in the composition of
the Board in connection with a tender or exchange offer, a Corporate Transaction
or a direct purchase of securities from the Company such that (i) the
individuals who, as of the Effective Date, constitute the Incumbent Board cease
to constitute at least a majority of the Board or (ii) a majority of the
individuals who, as of the Effective Date, constitute the Incumbent Board resign
or are removed from the Board; or

 

                                (iii)          The approval by the shareholders
of the Company of a Corporate Transaction or, if consummation of such Corporate
Transaction is subject, at the time of such approval by shareholders, to the
consent of any government or governmental agency, the obtaining of such consent
(either explicitly or implicitly by consummation);  excluding, however, such a
Corporate Transaction pursuant to which (1) all or substantially all of the
Beneficial Owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction will
Beneficially Own, directly or indirectly, more than 50% of the outstanding
shares of common stock, or more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, of the company resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or such corporation resulting from such Corporate Transaction) will
Beneficially Own, directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership existed with respect

 

--------------------------------------------------------------------------------

 


 

to the Company prior to the Corporate Transaction and (3) individuals who were
members of the Incumbent Board will constitute at least a majority of the board
of directors of the corporation resulting from such Corporate Transaction;  or

 

                                (iv) The approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

 

                (d)           “Code” means the Internal Revenue Code of 1986, as
amended.

 

                (e)           “Corporate Transaction” means a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company or the acquisition of assets of another
corporation.

 

                (f)            “Covered Termination” means (i) a termination
without Cause of the Executive’s employment by the Company in anticipation of,
in connection with, at the time of or within two years after a Change of Control
or (ii) the Executive’s resignation of employment with the Company for Good
Reason arising in anticipation of, in connection with, at the time of or within
two years after a Change of Control.

 

                (g)           “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

                (h)           “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, together with any interest or penalties imposed with
respect to such excise tax.

 

                (i)            “Good Reason” shall mean (i) the assignment to
the Executive of substantial duties adversely and materially inconsistent with
the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities on the Effective Date, (ii)
reduction in the Executive’s annual base salary or annual targeted bonus
opportunity, (iii) relocation of the Company’s offices at which the Executive is
principally employed to a location more than 50 miles from the prior location,
(iv) the Company’s failure to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, or (v) the Company’s failure to
cure a material breach of its obligations under the Agreement.  The Executive
shall provide the Company written notice of his or her determination that Good
Reason exists and an opportunity (not to exceed 30 days without the Executive’s
consent) to cure any curable event.

 

                (j)            “Incumbent Board” means the members of the
Company’s Board of Directors on the Effective Date.

 

                (k)           “Outstanding Company Common Stock” means, as of a
particular date, the number of shares of the Company’s Common Stock then
outstanding.

 

                (l)            “Outstanding Company Voting Securities” means, as
of a particular date, those voting securities of the Company entitled to vote
generally in the election of directors then outstanding.

 

                (m)          “Person” means an individual, entity or group
within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act.

 

2.             Notice and Date of Termination.  Any termination of the
Executive’s employment by the Company or by the Executive shall be communicated
by a written notice of termination to the other party (the “Notice of
Termination”).  Where applicable, the Notice of Termination shall indicate the
specific provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.  The
date of the Executive’s termination of employment with the Company (the “Date of
Termination”) shall be the date specified in the Notice of Termination (which,
unless the Company is terminating the Executive for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

 

3.             Severance Benefits in Connection with a Covered Termination.  If
during the term of the Executive’s employment with the Company, there is a
Covered Termination of the Executive’s employment, and if Executive executes and
delivers to the Company the release in the form attached as Exhibit A (the
“Release”) and does not revoke it, and conditioned upon the Executive’s
continued compliance with the confidentiality, non-competition and
non-solicitation provisions in Section 5 below, the Company shall provide the
Executive with the following payments and benefits:

 

                (a)           Cash Payments.  Within 48 hours after the Date of
Termination, the Company shall pay the Executive his or her final wages as
computed through the Date of Termination.  In addition, on the first day of the
month following the Executive’s Date of Termination (or, if later, five business
days after expiration of any period for revocation under the Release), the
Company shall pay the Executive a single, lump sum payment equal to two times
the Executive’s annual base salary for “Meland, Westling and Kinsella” and

 

--------------------------------------------------------------------------------

 


 

one time annual base salary for “West” as in effect immediately prior to the
Date of Termination (or, if earlier, prior to any reduction of such base salary
in anticipation of, at the time of or in connection with the Change of Control).

 

                (b)           Health Benefits.  For a period of 18 months
following the Date of Termination, the Executive and his or her eligible family
members shall, at the Company’s expense (which may be by direct payment or
reimbursement of premium payments made by the Executive), be entitled to health
insurance continuation coverage (“COBRA Coverage”) pursuant to Section 4980B of
the Code, Sections 601-608 of the Employee Retirement Income Security Act of
1974, as amended and under any other applicable law, to the extent required by
such laws.  Thereafter, but not longer than two (2) years following the Date of
Termination, the Company shall continue to provide to the Executive and his or
her eligible family members direct payment of, or reimbursement for, insurance
premiums for medical and dental insurance benefits substantially similar to the
COBRA Coverage.  However, if the Executive becomes re-employed with another
employer and is eligible to receive any health insurance benefits under another
employer’s plans, the Company’s obligations under this Section 3(b) shall
terminate.

 

4.             Section 280G Parachute Payment Taxes.

 

                (a)           Reduction to Avoid Excise Tax.  If any payment or
distribution to or for the benefit of the Executive (whether paid or payable or
distributed or distributable) pursuant to the terms of this Agreement or
otherwise (a “Payment”) would constitute a “parachute payment” within the
meaning of Section 280G of the Code, the Payment shall be reduced to the extent
necessary so that no portion of the Payment is subject to the Excise Tax, but
only if, by reason of such reduction, the net after-tax benefit to the Executive
shall equal or exceed the net after-tax benefit to the Executive if no reduction
was made.  Subject to subsection (b) below, the Company shall afford the
Executive an opportunity to select a reduction of cash or non-cash items, or a
combination of both, to reduce the excess Payment.

 

                (b)           Determinations.  All determinations required to be
made under Section 4(a), including whether a reduction of any Payment is
required and the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s independent certified public accountants serving
immediately prior to the Change in Control, or such other nationally recognized
accounting firm as may be agreed by the Company and the Executive (the
“Accounting Firm”);  provided, that the Accounting Firm’s determination shall be
made based upon “substantial authority” within the meaning of Section 6662 of
the Code.  Any determination by the Accounting Firm hereunder shall be binding
upon the Company and the Executive.

 

5.             Confidential Information, Non-Competition and Non-Solicitation.

 

                (a)           Confidentiality.  In consideration of this
Agreement, the Executive agrees that he or she will not at any time use or,
other than as required by court order, disclose, or permit use or disclosure of,
any of the Company’s confidential information or trade secrets.  This includes
all knowledge and information that Executive acquires during his or her
employment with the Company which relates to the business, developments,
activities, products and services or financial affairs of the Company or any
individual or firm that is engaged in or has done business with the Company. 
This also includes any information or compilation of information that derives
independent economic value from not being generally known or readily
ascertainable by proper means by other persons and which relates to any aspect
of our business, including, but not limited to:  trade secrets within the
meaning of the Minnesota Trade Secrets Act, customer lists, customer
information, costs and selling prices, payment and credit information, customer
profiles and analysis, prospect tracking recording, financial information,
budget and financial plans, costing, pricing, billing information, tax data,
sales and marketing information, business strategies and plans, technical
information including software, research, product/product development
information, personnel information such as salaries, phone numbers, titles,
benefits, bonuses, employment histories, shareholder information and stock data
and any discoveries, inventions, ideas, methods, products, equipment,
developments, improvements or programs which the Company holds confidential and
has not publicly disclosed.  Despite the above, the Executive is not obliged to
maintain the confidentiality of information that is or becomes public other than
as a result of acts by or through the Executive or that the Executive
independently obtains from a third party having no duty of confidentiality to
the Company.

 

                (b)           Non-Competition and Non-Solicitation.  In
consideration of this Agreement, and if there is a Covered Termination, the
Executive agrees that “for two years for Meland, Westling and Kinsella and one
year for West” after the Date of Termination, the Executive will not for any
reason whatsoever, directly or indirectly, for the Executive or on behalf of or
in conjunction with any other person, firm or entity:

                                (i)            engage, as an officer, director,
shareholder, owner, partner, member, joint venturer or in a managerial capacity,
whether as an employee, independent contractor, consultant or advisor or as a
sales representative or executive, in any business that, at the Date of
Termination, manufactures, markets and/or sells data storage hardware and/or
data storage software products and/or services in competition with the Company
in the United States;

                                (ii)           recruit, solicit, hire or induce,
or attempt to recruit, solicit, hire or induce, any employee or employees to
terminate employment or otherwise cease his, her or their relationship with the
Company;

 

--------------------------------------------------------------------------------

 


 

                                (iii)          solicit, divert or take away, or
attempt to solicit, divert or to take away, the data storage hardware and/or
software products and/or services business or patronage of any of the Company’s
actual or prospective clients, customers or accounts contracted, solicited or
served by the Company during Executive’s employment;  or

                                (iv)          call upon or solicit any
prospective acquisition candidate or individual or groups of employees of other
organizations, which, to the Executive’s actual knowledge after due inquiry, the
Company has called upon or for which the Company has made an acquisition or
hiring analysis, for the purpose of acquiring such entity or its assets or
hiring such individuals.

                Notwithstanding the above, the Executive may acquire as a
passive investment not more than five percent (5%) of the capital stock of a
competing business, whose stock is traded on a national securities exchange or
over-the-counter.

 

                (c)           Enforcement.  The covenants in this Section 5 are
severable and separate.  Therefore, the unenforceability of any specific
covenant will not affect the provisions of any other covenant.  Moreover, if any
court of competent jurisdiction determines that the scope, time or territorial
restrictions set forth are unreasonable, the parties mutually intend that the
court enforce these restrictions to the fullest extent it deems reasonable, and
the court shall accordingly reform this Agreement.  In addition to any other
legal remedies and damages available, the Company shall be entitled to specific
performance of the provisions of this Section 5 and to temporary and permanent
injunctive relief (without the necessity of posting a bond) to restrain the
violation or threatened violation of such obligations by the Executive.  The
Company may bring any action for such injunctive relief in either the state or
federal courts located in Hennepin County, Minnesota, as to which courts the
parties agree to the personal jurisdiction and convenience thereof.

 

6.             Miscellaneous.

 

                (a)           At-Will Employment.  Nothing contained in this
Agreement (i) confers upon the Executive any right to continue in the employ of
the Company, (ii) constitutes any contract or agreement of employment or (iii)
interferes in any way with the at-will nature of the Executive’s employment with
the Company.

 

                (b)           Indemnification;  Directors’ and Officers’
Insurance.

 

                                (i)            The Executive shall have the
benefit of indemnification to the fullest extent permitted by applicable law,
which indemnification shall continue after the termination of this Agreement for
such period as may be necessary to continue to indemnify Executive for his or
her acts or omissions during the term hereof to the fullest extent permitted by
applicable law.

 

                                (ii)           The Company shall provide, or
cause any person or entity that may acquire the Company or substantially all of
its assets (the “Surviving Company”) to provide the Executive, for a period of
not less than six (6) years after the date of the Executive’s termination of
employment with the Company or the Surviving Company, as the case may be, with
directors’ and officers’ insurance coverage (including, without limitation, by
arranging for run-off coverage, if necessary) that provides coverage for events
that occurred during any time that the Executive was or is an officer or
director of the Company or the Surviving Company (the “D&O Insurance”).  The D&O
Insurance shall not be materially less favorable than the Company’s D&O
Insurance as in effect on the Effective Date or, if such insurance coverage is
not available, the most advantageous D&O Insurance obtainable.

 

                (c)           No Mitigation or Offset.

 

                                (i)            Except as otherwise provided in
this Agreement, the Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for herein be reduced by
any compensation earned by the Executive as the result of employment by another
employer.

 

                                (ii)           The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others, provided that nothing herein shall preclude the
Company from separately pursuing recovery from the Executive based on any such
claim.

 

                (d)           Assumption by Successor.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, whether pursuant to a Change in Control or Corporate
Transaction, to expressly assume and agree to perform the obligations under this
Agreement.

 

                (e)           Withholding. The Company may withhold from any
amounts payable under this Agreement such federal, state, local or foreign taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

 

                (f)            Severability.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

--------------------------------------------------------------------------------

 


 

                (g)           No Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer as is
specifically designated by the Board.  No waiver by either party hereto at any
time of any breach by the other party hereto of or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

                (h)           Binding Effect.  This Agreement shall bind and
inure to the benefit of and be enforceable by the Executive, the Company and
their respective permitted successors and assigns (including personal
representatives, heirs and legatees in the event of death of Executive). 
However, the Executive may not assign any rights or obligations under this
Agreement.

 

                (i)            Governing Law.  This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Minnesota, exclusive of its conflict of laws rules.

 

                (j)            Entire Agreement.  This Agreement contains the
entire agreement between the parties hereto with respect to the subject matter
contained herein and replaces and makes null and void any prior agreements, oral
or written, between the Executive and the Company regarding the same.  However,
this Agreement does not affect the terms of any separate restricted stock award
or stock option agreements that may be in effect between the Executive and the
Company from time to time.

 

                IN WITNESS WHEREOF, the undersigned have hereunto affixed their
signatures.

 

Datalink Corporation

Executive:

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

 

 

--------------------------------------------------------------------------------

 


 

Exhibit A

Release of Claims

 

                I release Datalink Corporation and its officers, directors,
employees and agents from any claim, cause of action, damages or expenses,
including attorneys’ fees, arising out of the relationship between the parties
through the signing of this Release.  This is intended to be a complete release
of claims by me, whether the claims are known or unknown, matured or unmatured
or fixed or contingent.  Therefore, by this release I GIVE UP ANY RIGHT TO MAKE
A CLAIM, BRING A LAWSUIT, FILE AN ADMINISTRATIVE CHARGE OF DISCRIMINATION OR
OTHERWISE SEEK MONEY DAMAGES OR COURT ORDERS AS A RESULT OF MY EMPLOYMENT BY
DATALINK, OR OF MY SEPARATION FROM EMPLOYMENT WITH DATALINK.  I acknowledge and
intend that this Release cover claims of wrongful termination, defamation,
intentional infliction of emotional distress, any claims under the Federal Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans With Disabilities Act, the Minnesota Human Rights Act and Minnesota
Statute Section 181.81 (which prohibits age discrimination) and any other state
or federal statutes prohibiting discrimination in employment.  This Release also
binds my heirs, administrators, representatives, executors, successors and
assigns.  I have been advised by my legal counsel of the effect of this
Release.  Despite the above, this Release does not apply to claims against
Datalink for breaching its obligations in a Change of Control Severance
Agreement dated November 12, 2004, in any restricted stock award agreement or in
any stock option grant agreement with me.

 

                NOTICE TO THE UNDERSIGNED:

 

                THIS IS A RELEASE OF LEGAL RIGHTS YOU MAY HAVE.  YOU SHOULD
CONSULT WITH AN ATTORNEY REGARDING THIS RELEASE AND OTHER ASPECTS OF THIS LETTER
BEFORE YOU SIGN IT.

 

                YOU HAVE 21 DAYS TO CONSIDER WHETHER OR NOT TO SIGN THIS
RELEASE, STARTING FROM THE DATE YOU FIRST RECEIVE A COPY OF IT.  YOU MAY SIGN
THIS RELEASE AT ANY TIME DURING THE 21-DAY PERIOD.

 

                YOUR EMPLOYMENT BY DATALINK HAS TERMINATED.  YOUR ACCEPTANCE OR
FAILURE TO ACCEPT THIS RELEASE DOES NOT AFFECT YOUR TERMINATION.  IF YOU DO NOT
ACCEPT THIS RELEASE, OR IF YOU REVOKE YOUR ACCEPTANCE OF IT, DATALINK WILL NOT
PROVIDE YOU THE SEVERANCE PAY AND OTHER BENEFITS DESCRIBED IN THE CHANGE OF
CONTROL SEVERANCE AGREEMENT.

 

                AFTER YOU ACCEPT THIS RELEASE BY SIGNING IT, YOU MAY REVOKE YOUR
ACCEPTANCE FOR A PERIOD OF 15 DAYS AFTER THE DATE YOU SIGN.  THIS RELEASE IS NOT
EFFECTIVE UNTIL THIS 15-DAY REVOCATION PERIOD EXPIRES.

 

                IF YOU WISH TO REVOKE YOUR ACCEPTANCE OF THIS RELEASE, YOU MUST
NOTIFY DATALINK IN WRITING WITHIN THE 15-DAY REVOCATION PERIOD.  YOU MUST
DELIVER YOUR NOTICE TO DATALINK IN PERSON OR BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO:  Greg R. Meland, Chief Executive Officer, Datalink
Corporation, 8170 Upland Circle, Chanhassen, Minnesota  55317.  IF YOU FAIL TO
PROPERLY DELIVER OR MAIL YOUR WRITTEN REVOCATION AS INSTRUCTED, YOUR REVOCATION
WILL NOT BE EFFECTIVE.

 

Date this Release is first given by Datalink to the undersigned:

 

 

 

Agreed to and accepted by the undersigned:

 

 

 

Date this Release is signed by the undersigned:

 

 

 

 

 

 

Employee

 

--------------------------------------------------------------------------------